DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The objection to claim 19 is withdrawn in view of applicants’ cancellation of the claim.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(a) rejection of claim 14 is withdrawn in view of applicants’ cancellation of the claim. 
The 35 U.S.C. 112(b) rejection of claims 1, 8, 11-20, and 41-42 is withdrawn in view of applicants’ cancellation of claims 1, 8, 11-20, and 41 and amendments to claim 42.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Claims 5-7 (cancelled).  

Allowable Subject Matter
Claims 21, 23-34, 36-38, and 42 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for growing a crystal from a solution in a container comprising selecting a selected chemical from a first chemical and a second chemical, said first chemical in a first relative amount in a liquid providing a first saturation temperature, and second chemical in a second relative amount in said liquid providing a second saturation temperature, both said first saturation temperature and said second saturation temperature being equal to a shared saturation temperature, mixing said selected chemical and said liquid to provide a mixture having said shared saturation temperature, heating said mixture to said shared saturation temperature to provide said solution, submerging a seed crystal of said selected chemical in said solution, and controlling cooling of said solution to produce crystal growth on said seed crystal as recited in the context of claim 21.  Dependent claims 23-34 are also deemed to be in condition for allowance due to their dependence on claim 21.  
The prior art of record also does not teach, disclose, or reasonably suggest a method for growing a crystal from a solution in a container comprising agitating a solution from below to produce a vortex at the top surface of said solution, situating a seed crystal in said vortex, and altering the agitation so as to allow said vortex to collapse and submerge said seed crystal as recited in the context of claim 36.  Dependent claims 37-38 are also deemed to be in condition for allowance due to their dependence on claim 36.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH A BRATLAND JR/           Primary Examiner, Art Unit 1714